Whitfield, Ov J.,
delivered the opinion of the court.
The appellant was where he was when injured by the implied invitation of the appellee. Hnder all the testimony, we think the case should have gone to a jury. Whether the company was guilty of negligence, and whether he himself was guilty of contributory negligence, were questions of fact which a jury should have passed upon. So many questions are integrated usually into the solution of the question of negligence, it is so necessary to carefully examine all the circumstances making up the situation in each case, that.it must be a rare case of negligence which the court should take from a jury. We .'think this is not that sort of a case.

Reversed and remanded.

Calhoon, J\, dissenting.